Citation Nr: 0417898	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-31 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for dilated cardiomyopathy 
as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO rating decision which in 
pertinent part granted service connection for diabetes 
mellitus and denied entitlement to service connection for 
dilated cardiomyopathy with congestive heart failure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his dilated cardiomyopathy was 
caused by his service-connected diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131.  In addition, service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection may also be established when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In support of his claim, the veteran has submitted a 
statement from a private doctor, Dr. Stephen Frohwein, who 
opined that the veteran's longstanding diabetes mellitus and 
hypertension were "contributing factors" to his dilated 
cardiomyopathy and congestive heart failure.  The veteran, 
however, underwent a VA examination in October 2002 in which 
the examiner noted that the veteran's cardiac condition and 
hypertension were not due to his diabetes mellitus, as these 
medical conditions existed before he was diagnosed with 
diabetes mellitus.  On VA examination in July 2003 the 
examiner opined that the veteran's dilated cardiomyopathy was 
idiopathic and most likely due to a preceding viral 
myocarditis or hereditary factors.  The examiner also noted 
that there was no evidence that the veteran's diabetes or 
that any diabetes causes dilated cardiomyopathy.  Although 
there are conflicting medical opinions as to whether the 
veteran's diabetes mellitus caused his cardiomyopathy, it is 
still unclear whether his diabetes mellitus aggravates his 
cardiomyopathy.  See Allen, supra.  To that end, a VA medical 
opinion on whether the veteran's cardiomyopathy is aggravated 
by his service-connected diabetes mellitus should be 
obtained.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The Board also notes that in support of his claim the veteran 
has submitted numerous internet excerpts pertaining to 
diabetes mellitus and its relationship to cardiac disease.  
These excerpts should be reviewed by the VA examiner prior to 
rendering an opinion in this matter.

In a letter from the veteran received in May 2004, the 
veteran indicated he had received a copy of his claims file, 
and noted that there were a lot of VA medical records omitted 
from the file and that there were only a few records from the 
Seattle VAMC.  On remand, the RO should obtain complete VA 
treatment records for the veteran, including from the Seattle 
VA Medical Center, specifically pertaining to either his 
diabetes mellitus or his cardiomyopathy.  Additionally, 
complete treatment records from Dr. Frohwein should also be 
obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his dilated cardiomyopathy since service.  
After securing the necessary releases, 
the RO should obtain any additional 
treatment records that have not 
previously been associated with the 
claims file.  This should specifically 
include complete treatment records for 
the veteran from the Seattle VAMC and 
from Dr. Frohwein.

2.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and probable etiology of his 
cardiomyopathy.  The claims folder must 
be reviewed by the examiner in 
conjunction with the examination, to 
include reviewing and commenting on Dr. 
Frohwein's opinion dated in March 2003 
and the various internet excerpts 
submitted by the veteran.  The examiner 
should opine as to whether there is any 
relationship between the veteran's 
cardiomyopathy and his diabetes mellitus, 
including an opinion as to whether the 
veteran's diabetes mellitus 
"aggravates" his cardiomyopathy (i.e., 
whether the diabetes produces additional 
impairment of earning capacity due to the 
cardiomyopathy).  The complete rationale 
for any opinion(s) expressed should be 
provided.

3.  The RO should then review the 
evidence of record and adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority, and afforded a reasonable 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


